Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been amended and claim 2 has been canceled. Currently, claims 1 and 3-7 are under examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “pencil type” or “pencil like” in claims 1 , 3-7 is a relative term which renders the claim indefinite. The terms “pencil type” or “pencil like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masami, JP2000311878 in view of Hirose, US6554010.
Regarding claim 1,  Masami discloses a cleaning member comprising only one member ( portion 6 , Fig 6), the one member having a pencil like shape (the shape of portion 6 shown in Fig 6 has been interpreted as pencil shape), the one member comprising a bottom surface and configured to process a surface of a substrate by scrubbing the surface of the substrate at the bottom surface by using liquid (bottom portion 61c-d used in cleaning a substrate using cleaning liquid by cleaning supply means 3 , Figs 1 and 6),  wherein at least two continuous slits are formed on the bottom surface while not being divided from one edge to the other edge wherein the at least two continuous slits form a plurality of regions of the bottom surface that are undivided form one edge of the bottom surface to the other (slit portions defined by bottom surfaces 61c , Fig 6),  wherein the plurality of regions comprises a first edge region and a second edge region, a first height of the first edge region being identical to a second height of the second edge region, the first edge region and the second edge region are capable of scrubbing the surface of the substrate at the bottom  surface by using liquid (the regions away from the slits labeled as part of portion 61d having edges, Fig 6), and wherein the at least two slits are a linear shape (Fig 6). 
However, Masami does not disclose each of the at least two slits comprises first and second side walls opposed to each other along with a longitudinal direction of the each of the at least two slits, heights of the first and second side walls being different from a height from the bottom surface. 
Hirose teaches a cleaning apparatus for cleaning a semiconductor wafer wherein the cleaning apparatus comprises plurality of slits each having a first and second side walls opposed to each other along a longitudinal direction of the each of the at least two slits, and heights of the first and second side walls being different from a height from the bottom surface of the cleaning apparatus. (Figs 33 and 36)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the slits disclosed by Masami to have further incorporated first and second side walls opposed to each other along with a longitudinal direction of the each of the at least two slits, heights of the first and second side walls being different from a height from the bottom surface as taught by Hirose in order to provide liquid passageways such that the speed of the liquid flow increases  so that particles which are strongly adhered to the workpiece are incorporated into the liquid flow and improve particle removal. (16:45-53)
Regarding claim 3, Masami in view of Hirose discloses each and every limitation set forth in claim 1. However, Masami in view of Hirose does not disclose at least two slits comprises non crossing slits having different depths. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated a plurality of slits, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art and It would have been an obvious matter of design choice to have incorporated slits having different depths, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Furthermore, such modifications would enable higher volume of cleaning liquid being swept off of the workpiece and provide a cleaner workpiece since more contact is made with various depths for liquid transportation.  
Regarding claim 4, Masami in view of Hirose discloses each and every limitation set forth in claim 1.  Furthermore, Masami discloses the pencil type processing member is a pencil type cleaning member that performs a cleaning treatment on the surface of the substrate, and is formed of soft sponge. (translation paragraph 0004) 
Regarding claim 5, Masami in view of Hirose discloses each and every limitation set forth in claim 1.  Furthermore, Masami discloses the pencil type processing member is a pencil type buff processing member for performing a buff processing treatment on the surface of the substrate, and wherein the pencil type buff processing member includes a base portion and a buff processing pad provided at the lower surface of the base portion so as to be used as the bottom surface. (device disclosed by Masami would be capable of performing buffing process having a base portion and a pad portion as shown below , Fig 6)

    PNG
    media_image1.png
    866
    1754
    media_image1.png
    Greyscale

Regarding claims 6 and 7, Masami discloses a nozzle configured to supply liquid (nozzles 31a-b , Fig 1); the pencil type processing member  comprising  a cleaning member comprising only one member (portion 6, Fig 6), the one member having a pencil-like shape (the shape shown in Fig 6 has been interpreted as a pencil-like shape), the one member comprising a bottom surface and configured to process a surface of a substrate by scrubbing the surface of the surface of the substrate at the bottom surface by using liquid (bottom portions 61c-d used in cleaning a substrate, Fig 6 ), wherein a continuous slit is formed on the bottom surface while not being divided form one edge to the other edge wherein the slit forms regions of bottom surface that are undivided from one edge of the bottom surface to the other (slit portion as labeled bellow, Fig 6) to process the substrate by using the liquid from the nozzle (Fig 1 with embodiment of Fig 6); a rotational driving mechanism which rotates the pencil type processing member about the rotation axis perpendicular to the bottom surface (Fig 3 with drive 436); and a substrate rotation mechanism which rotates the substrate while holding the substrate so that the surface of the substrate is parallel to the bottom surface of the pencil type processing member at a position contacting the bottom surface of the pencil type processing member.(holding means 22, Fig 1)
However, Masami fails to disclose the cleaning member being made of only one member as a unitary structure.
Masami teaches the cleaning portion is composed of cleaning sponge made of PVA sponge instead of the brush material. (translation paragraph 0046)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the brush material disclosed by Masami to have further incorporated a sponge cleaning member as taught by Masami since such modification is old and well known to scrape off and remove foreign matter on the substrate. (translation paragraph 0004)
Response to Arguments
Applicant’s arguments, see pages 4 and 5, filed 05/24/22, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Masami in view of Hirose to address the concerns in regards the slits definition and structures. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723